DIREXION FUNDS SUBADVISORY AGREEMENT This Subadvisory Agreement is made as of , 2009 (the “Effective Date”), between Rafferty Asset Management, LLC, a New York limited liability corporation (the “Adviser”), and Wilshire Associates Incorporated, on behalf of its Wilshire Funds Management business unit (the “Subadviser”). WHEREAS, the Adviser serves as the investment adviser to the Direxion/Wilshire Dynamic Fund (the “Fund”), which is a series of the Direxion Funds (the “Trust”), a Massachusetts business trust registered as an open-end management investment company under the Investment Company Act of 1940, as amended (“1940 Act”); WHEREAS, the Adviser’s contract with the Fund allows it to delegate certain investment advisory services to other parties; and WHEREAS, the Adviser desires to retain the Subadviser to perform certain investment subadvisory services for the Fund, and the Subadviser is willing to perform such services; NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, and intending to be legally bound hereby, it is agreed between the parties hereto as follows: 1.Services to be Rendered by the Subadviser to the Fund. (a)Investment Program.Subject to the control and supervision of the Board of Trustees of the Trust and the Adviser, the Subadviser shall, at its expense and on a regular basis, provide a continuous asset allocation investment program for such portion of the Fund’s assets that is allocated to it by the Adviser from time to time.The Adviser shall implement the Subadviser’s investment allocations for the Fund by placing all brokerage orders for the purchase and sale of securities selected by the Adviser pursuant to allocations specified by the Subadviser.The Adviser and Subadviser shall consult regularly regarding this investment process. In the performance of its duties, the Subadviser will act in the best interests of the Fund and will comply with (i) applicable laws and regulations, including, but not limited to, the 1940 Act and the Investment Advisers Act of 1940, as amended (“Advisers Act”), and the rules under each, (ii) the terms of this Agreement, (iii) the stated investment objective, policies and restrictions of the Fund, as stated in the then-current Form N-1A Registration Statement of the Fund (“Registration Statement”), (iv) the Trust’s compliance procedures and other policies, procedures or guidelines as the Board or the Adviser reasonably may establish from time to time, (v) the provisions of the Internal Revenue Code of 1986, as amended (“Code”), applicable to “regulated investment companies” (as defined in Section 851 of the Code), as from time to time in effect, and (vi) the reasonable written instructions of the Adviser.The Adviser shall be responsible for providing the Subadviser with current copies of the materials specified in Subsections (a)(iii) and (iv) of this Section 1(a).The Adviser shall provide the Subadviser with prior written notice of any material change to the Registration Statement that would affect the Subadviser’s management of the Fund. (b)Expenses.The Subadviser, at its expense, will furnish all necessary facilities and personnel, including salaries, expenses and fees of any personnel required for them to faithfully perform their duties under this Agreement and administrative facilities, including bookkeeping, and all equipment necessary for the efficient conduct of the Subadviser’s duties under this Agreement.However, the Subadviser shall not be obligated to pay any expenses of the Adviser, the Fund, or the Trust, including without limitation, interest and taxes, brokerage commissions and other costs in connection with the purchase or sale of securities or other investment instruments for the Fund and custodian fees and expenses. (c)Valuation.Securities traded on a national securities exchange or The Nasdaq Stock Market for which market quotes are readily available are valued on each day the New York Stock Exchange is open for business.For those securities for which market quotes are not readily available, the Subadviser, at its expense and in accordance with procedures and methods established by the Board, which may be amended from time to time, will provide assistance to the Adviser, or other applicable service providers for the Trust and the Fund, in determining the fair value of such securities, including providing market price information relating to these assets of the Fund.. (d)Reports and Availability of Personnel.The Subadviser, at its expense, shall render to the Board and the Adviser such periodic and special reports as the Board and the Adviser reasonably may request with respect to matters relating to the duties of the Subadviser set forth herein.The Subadviser, at its expense, will make available to the Board and the Adviser at reasonable times its Fund managers and other appropriate personnel in order to review investment policies of the Fund and to consult with the Board and the Adviser regarding the investment affairs of the Fund, including economic, statistical and investment matters relevant to the Subadviser’s duties hereunder. (e)Compliance Matters.The Subadviser, at its expense, will provide the Adviser with such compliance reports and certifications relating to its duties under this Agreement and the federal securities laws as may be agreed upon by such parties from time to time.The Subadviser also shall: (i) cooperate with and provide reasonable assistance to the Adviser, the Fund’s administrator, the Fund’s custodian, the Fund’s transfer agent and pricing agents and all other agents and representatives of the Fund, the Trust and the Adviser; (ii) keep all such persons fully informed as to such matters as they may reasonably deem necessary to the performance of their obligations to the Fund, the Trust and the Adviser; (iii) provide prompt responses to reasonable requests made by such persons; and (iv) maintain any appropriate interfaces with each so as to promote the efficient exchange of information. (f)Books and Records.The Subadviser will maintain for the Fund all books and records required to be maintained by the Fund pursuant to the 1940 Act and the rules and regulations promulgated thereunder insofar as such records relate to the investment affairs of the Fund.Pursuant to Rule 31a-3 under the 1940 Act, the Subadviser agrees that:(i) all records it maintains for the Fund are the property of the Fund; (ii) it will surrender promptly to the Fund or the Adviser any such records upon the Fund’s or the Adviser’s request; and (iii) it will preserve for the periods prescribed by Rule 31a-2 under the 1940 Act the records it maintains for the Fund.Notwithstanding subsection (ii) above, the Subadviser may maintain copies of such records, without limitation, to comply with its record keeping obligations. 2 2. Compensation.The Adviser shall pay to the Subadviser as compensation for the Subadviser’s services rendered pursuant to this Agreement a subadvisory fee as set forth in Schedule A, which schedule can be modified from time to time, subject to the appropriate approvals required by the 1940 Act.Such fees shall be paid by the Adviser (and not by the Fund).Such fees shall be payable for each month within 15 business days after the end of such month.If the Subadviser shall serve for less than the whole of a month, the compensation as specified shall be prorated based on the number of calendar days during which this Agreement is in effect during such month, and the fee shall be computed based upon the average daily net assets of the Fund for such days. 3. Representations And Warranties. (a)Subadviser.The Subadviser represents and warrants to the Adviser that:(i) the retention of the Subadviser by the Adviser as contemplated by this Agreement is authorized by the Subadviser's governing documents; (ii) the execution, delivery and performance of this Agreement does not violate any obligation by which the Subadviser or its property is bound, whether arising by contract, operation of law or otherwise; (iii) this Agreement has been duly authorized by appropriate action of the Subadviser and when executed and delivered by the Subadviser will be a legal, valid and binding obligation of the Subadviser, enforceable against the Subadviser in accordance with its terms, subject, as to enforcement, to applicable bankruptcy, insolvency and similar laws affecting creditors’ rights generally and to general equitableprinciples (regardless of whether enforcement is sought in a proceeding in equity or law); (iv) the Subadviser is registered as an investment adviser under the Advisers Act; (v) the Subadviser has adopted a written code of ethics complying with the requirements of Rule 17j-1 under the 1940 Act and that the Subadviser and certain of its employees, officers and directors are subject to reporting requirements thereunder and, accordingly, agrees that it shall, on a timely basis, furnish a copy of such code of ethics to the Adviser, and shall cause its employees, officers and directors to furnish to the Adviser all reports and information required to be provided under such code of ethics with respect to such persons; (vi) the Subadviser has adopted written compliance policies and procedures reasonably designed to prevent violations of the Advisers Act and the rules promulgated thereunder and the Subadviser agrees to provide: (a) from time to time a copy and/or summary of such compliance policies and procedures and an accompanying certification certifying that the Subadviser’s compliance policies and procedures complies with the Advisers Act (b) a report of the annual review determining the adequacy and effectiveness of the Subadviser’s compliance policies and procedures; (c) the name of the Subadviser’s Chief Compliance Officer to act as a liaison for compliance issues that may arise between the Fund and the Subadviser; (vii) the Subadviser is not prohibited by the 1940 Act, the Advisers Act or other law, regulation or order from performing the services contemplated by this Agreement; (viii) the Subadviser will promptly notify the Adviser of the occurrence of any event that would disqualify the Subadviser from serving as investment subadviser of an investment company pursuant to Section 9(a) of the 1940 Act or otherwise; (ix) the Subadviser has provided the Adviser with a copy of its Form ADV as most recently filed with the SEC and will furnish a copy of all amendments to the Adviser at least annually; and (x) the
